DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (US 2010/0036346).
With reference to claim 16, Hammons et al. (hereinafter “Hammons”) discloses an absorbent article (abstract) having a wearer-facing side and a garment-facing side, (figure 23B) the article comprising: a. 
a topsheet (20) on the wearer-facing side (figure 23B); 
b. a backsheet (30); 

Noel et al. (hereinafter “Noel”) discloses an absorbent core (col. 11, lines 3-15) including multiple layers (42,46,48) wherein at least one of the layers (46) includes superabsorbent polymer material as set forth in col. 13, lines 4-15. The superabsorbent polymer material may be included in particulate form as set forth in col. 16, line 59 to col. 17, line 1.
Hammons provides the article with at least one channel (300) disposed within the core that is substantially free of absorbent material (see figure 23B and [0152]).
Hammons also includes a visual signal (301) viewable from the wearer-facing side of the absorbent article [0155], the visual signal comprising color imparted to a color imparted portion of the secondary topsheet as set forth in [0155] where Hammons states that the channel color and/or second color can be printed or appear on a layer underlying the topsheet such that a color is visible through the topsheet when the absorbent article is viewed from the body facing side of the absorbent article
Hammons discloses that the color imparted portion corresponds with at least one channel (i.e., channel can have at least a portion in which the color differs) as set forth in [0155].
The difference between Hammons and claim 16 is the explicit recitation that the absorbent article includes an acquisition layer between the core and the topsheet and 
As previously discussed, Hammons provides he article with a secondary topsheet (220) located between the topsheet and the core as set forth in [0047] and as shown in figure 23B.
 As set forth in the instant specification, the acquisition layer is the equivalent of a secondary topsheet which may include various materials known in the art (see page 19, lines 29-30. Hammons discloses that the secondary topsheet can be virtually any web material [0126].
It would have been obvious to one of ordinary skill in the art to equate the secondary topsheet of Hammons as an acquisition layer because the instant specification acknowledges that the acquisition layer is commonly referred to an acquisition layer and because both Hammons and the instant application recognize that this secondary topsheet may be made from virtually any type of material.
Additionally, the instant specification acknowledges that tissue layers have enhanced capillarity distribution properties (page 20, lines 25-26) and Hammons discloses that the secondary topsheet may be a tissue as set forth in [0126].  
With respect to the at least one channel being viewable from the wearer-facing side of the absorbent article, it would have been obvious to one of ordinary skill in the art to provide at least one channel being viewable from the wearer-facing side of the absorbent article as claimed because Hammons discloses that the channel itself is colored [0155] and that the color is visible through the topsheet [0155]. As such, the color, and therefore the channel, as the channel is the colored portion would [AltContent: arrow][AltContent: textbox (absorbent core)]
    PNG
    media_image1.png
    755
    952
    media_image1.png
    Greyscale

	Further, it would have been obvious to one of ordinary skill in the art to provide at least one channel being viewable from the wearer-facing side of the absorbent article in order to reinforce effective communication and highlight structurally modified zones and to provide further evidence to the wearer of the article performance as taught by Hammons in the last 6 lines of [0155].
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (US 2010/0036346) and further in view of Roe et al. (US 2014/0163506)

With reference to claim 18, teaches the invention substantially as claimed as set forth in the rejection of claim 16.
Hammons discloses an absorbent article wherein the absorbent core includes multiple layers including a core wrap layer as set forth in as provided through the incorporation [0204] of Noel et al.  (US 5,439,458) in [0162];
Noel discloses an absorbent core (col. 11, lines 3-15) including multiple layers (42,46,48) and which the core also includes a core wrap material (72) as set forth in col. 25, lines 8-17.
Roe teaches an analogous absorbent article that also includes a core wrap material having a first (16) substrate and a second (16’) substrate as shown in figure 5. The first substrate is bonded to the second substrate within the at least one channel to form a channel bond (26) as shown in figure 5.
 It would have been obvious to one of ordinary skill in the art to provide the core and/or core wrap of Hammons with the specific bonds as taught by Roe in order to provide the core with advantageous channels with increased integrity as taught by Roe in [0086].
With reference to claim 21, teaches the invention substantially as claimed as set forth in the rejection of claim 16.
The difference between Hammons and claim 21 is the provision that the at least one channel comprises a pair of channels extending lengthwise in a longitudinal 
Roe teaches an analogous absorbent article that includes a pair of channels (26,26’) extending lengthwise in a longitudinal direction of the absorbent article as shown in figure 1.
It would have been obvious to one of ordinary skill in the art to provide the core and/or core wrap of Hammons with the channels as taught by Roe in order to improve the flexibility of the core as taught by Roe in [0080].
With respect to the visual signal, Hammons discloses that the article includes a visual signal (301) comprising color imparted to a color imparted portion which corresponds with at least one channel (i.e., channel can have at least a portion in which the color differs) as set forth in [0155].
It would have been obvious to one of ordinary skill in the art to provide the visual signal to the pair of channels in their respective shape(s) as taught by Roe because Hammons recognizes that the color imparted area should correspond to the channels and Roe provides the channels as a pair with longitudinally curved features as claimed.  




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-4 and 6-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9-10 and12-13 and of U.S. Patent No. 10,864,119. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,864,119 are directed to an absorbent article including a visual signal that is visible on a wearer-facing side of the article.
The limitations of claim 1 of the instant application can be found in claims 1 and 6-7 of U.S. Patent No. 10,864,119.
The limitations of claim 3 of the instant application can be found in claim 1 of U.S. Patent No. 10,864,119.
The limitations of claim 4 of the instant application can be found in claim 1 of U.S. Patent No. 10,864,119.
The limitations of claim 6 of the instant application can be found in claim 2 of U.S. Patent No. 10,864,119.

The limitations of claim 21 of the instant application can be found in claim 10 of U.S. Patent No. 10,864,119.

Response to Arguments
Applicant’s arguments with respect to claims 16, 18 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0296815 to Takken et al. is considered relevant for the teaching of embossed channel patterns being readily visible from the topsheet surface [0028].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781